J-S48039-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    STEPHEN E. HOGG, JR.                       :
                                               :
                       Appellant               :     No. 4039 EDA 2017


              Appeal from the Judgment of Sentence July 3, 2017
                in the Court of Common Pleas of Carbon County
              Criminal Division at No.: CP-13-CR-0001294-2016


BEFORE:      DUBOW, J., MURRAY, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                             FILED OCTOBER 29, 2018

       Appellant, Stephen E. Hogg, Jr., appeals from the judgment of sentence

imposed following his jury conviction of two counts each of rape of a child,

involuntary deviate sexual intercourse with a child (IDSI), unlawful contact

with a minor, aggravated indecent assault of a complainant less than thirteen

years of age, corruption of minors, and indecent assault of a complainant less

than thirteen years of age.1 We affirm.

       The trial court set forth the factual background of this case as follows:

             On March 6, 2016, Pennsylvania State Police Trooper
       Nicholas Mantione responded to a report of a sexual assault. In
       response to this report, Trooper Mantione drove to the home of
       [Father] and his thirteen-year-old daughter, M.E., in
       Albrightsville, Pennsylvania. When he arrived, Trooper Mantione
       spoke with [Father] about the report. [Father] told him that his
____________________________________________


118 Pa.C.S.A. §§ 3121(c), 3123(b), 6318(a)(1), 3125(a)(7), 6301(a)(1)(ii),
and 3126(a)(7), respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S48039-18


     daughter, M.E., had told her friend and her friend’s mother that
     she had been raped. Later, Trooper Mantione learned that M.E.
     told her friend, A.A., that she had been raped, and A.A.’s mother
     overheard the conversation and told [Father]. M.E. stated that a
     friend of her father, [Appellant], raped her when he stayed with
     the family eight (8) months earlier. Trooper Mantione concluded
     his investigation that day after speaking with [Father] and turned
     the investigation over to Trooper Eric Porpigilia of the Criminal
     Investigation Unit.

            Trooper Porpigilia began his investigation by [arranging] for
     M.E. to be interviewed by the Children’s Advocacy Center
     (hereinafter “CAC”) in Scranton. In this interview, M.E. stated
     that [Appellant] raped her in July of 2015. M.E. stated that
     [Appellant] had raped her twice during the one (1) to two (2)
     month period that he lived with her family. The first incident
     occurred in [Appellant’s] bedroom. It began when [Appellant]
     asked M.E. to come into his bedroom so he could try to fix her
     cellphone that was damaged after it had fallen in water. When
     she entered his bedroom, he shut the door, came up behind M.E.,
     grabbed her jaw, and threw her onto the bed. He then told her
     that if she said anything he would kill her father and hurt her
     brothers. He proceeded to get in the bed with her and removed
     her pants and underwear. He then engaged in sexual intercourse
     with M.E. by penetrating her vagina with his penis. When he was
     engaging in sexual intercourse, she was lying on her side while he
     was behind her. He pushed M.E. onto her back and touched her
     vagina during intercourse, penetrating her vagina with his fingers.
     However, he did not perform oral sex on her during this incident.
     M.E. could not recall if he ejaculated and was unsure why he
     stopped engaging in intercourse with her. The incident ended
     when he told her to go to sleep in her room. M.E. complied and
     went into her bedroom.

           According to M.E. in this interview, the second incident also
     occurred when [Appellant] was living with her family in July.
     Again, this incident occurred in his bedroom. M.E. stated that she
     was in [Appellant’s] bedroom watching her little brothers play
     XBOX with him. She was initially sitting next to [Appellant] on the
     bed but he began rubbing and grabbing her thigh. In response,
     she moved to sit on the floor. M.E.’s brothers then left the room
     because [Father] was calling them for bed. M.E. attempted to
     leave the room as well, but [Appellant] grabbed her arm and told
     her to stay. He then pushed her onto his bed and held her down

                                    -2-
J-S48039-18


       by her neck. He tried to remove her shirt, but she prevented him
       from doing so. He did remove her pants and underwear. She
       tried to get across the bed to leave, but he pushed her against the
       bed frame and returned her to the bed. She was again lying on
       her side and he was again behind her. He again engaged in sexual
       intercourse with her by penetrating her vagina with his penis. He
       also performed oral sex on her during this incident prior to
       engaging in sexual intercourse. While he was engaging in sexual
       intercourse, M.E. kept trying to get up and repeatedly kicked him
       to escape. He did not ejaculate on this occasion. The incident
       ended when M.E. told [Appellant] that she was going to tell
       someone what had occurred. After she said this, he threatened
       to kill her. When it was over, he walked her to her bedroom and
       told her not to come out until the following day. A few weeks after
       this second incident, [Appellant] moved out of the [] home.

              In addition to this forensic interview, Dr. Marla Farrell, a
       pediatrician who works at the Children’s Advocacy Center,
       performed a medical evaluation of M.E. Because M.E. denied any
       oral or anal penetration, Doctor Farrell performed an exam of her
       genitals. In this exam, Dr. Farrell did not find any signs of trauma.
       Dr. Farrell testified that the lack of any signs of trauma could be
       caused by the eight (8) months between the alleged assault and
       the examination. Dr. Farrell also testified that, more often than
       not, in situations like M.E.’s there are no signs of trauma.

              In May, Trooper Porpigilia interviewed [Appellant]. During
       this interview, [Appellant] told Trooper Porpigilia that he believed
       he lived with [M.E.’s family] in July of 2015. He said that he was
       there for a few weeks and that he had a good relationship with all
       three (3) of the [] children, including M.E. [Appellant] denied
       having any sexual contact with M.E.

(Trial Court Opinion, 2/05/18, at 1-5).

       A jury found Appellant guilty of the above-listed offenses on April 6,

2017.2 On July 3, 2017, the trial court sentenced Appellant to an aggregate
____________________________________________


2 Relevant to this appeal, on the day trial commenced, the court permitted the
Commonwealth to amend the criminal information regarding the time-period
in which the crime took place, from between July 1, 2015 and July 14, 2015,



                                           -3-
J-S48039-18



term of incarceration of not less than eighteen nor more than thirty-six years.

Appellant filed a timely post-sentence motion on July 13, 2017, in which he

challenged, inter alia, the sufficiency and weight of the evidence. Following

oral argument, on December 8, 2017, the court entered an opinion and order

granting the post-sentence motion in part, by entering a judgment of acquittal

on one of the two IDSI counts. The court denied Appellant’s motion in all

other respects, and noted that its decision did not affect its sentencing

scheme. (See Order, 12/08/17). This timely appeal followed.3

       Appellant raises the following issues for our review:

       [1.] Whether the trial court erred by allowing the Commonwealth
       to amend the information minutes before trial began to extend the
       time period these offenses could have occurred, eliminating
       [Appellant’s] alibi defense?

       [2.] Whether the trial court erred by allowing Doctor Clark to
       testify by telephone in violation of the Pennsylvania Rules of
       Criminal Procedure and in violation of [Appellant’s] confrontation
       clause rights under the United States and Pennsylvania
       Constitution?

       [3.] Whether the trial court erred by allowing Doctor Clark to
       testify that the victim was hospitalized because she was distressed
       about testifying as this testimony was unduly prejudicial violating
       Pa.R.E. 403?



____________________________________________


to the entire month of July 2015 through the end of September 2015. (See
Information, 10/12/16, at 1-3; Order, 4/04/17).

3 Appellant timely complied with the trial court’s directive to file a concise
statement of errors complained of on appeal on December 18, 2017. The
court entered an opinion on February 5, 2018, in which it incorporated its
December 8, 2017 opinion. See Pa.R.A.P. 1925.

                                           -4-
J-S48039-18


      [4.] Whether the trial court erred by finding the jury’s verdict was
      not against the weight of the evidence when the Commonwealth
      relied primarily on the victim’s testimony which was inconsistent,
      not verified by any other witness, but in fact contradicted by other
      witnesses, and the victim did not report these assaults until eight
      months later?

(Appellant’s Brief, at 5-6) (some capitalization omitted).

      Appellant first challenges the trial court’s decision, on the day of trial,

to allow the Commonwealth to amend the information relating to the time-

period in which the crimes took place (from between July 1, 2015 and July 14,

2015, to the entire month of July 2015 through the end of September 2015).

(See Appellant’s Brief, at 22-33; this Memorandum, supra at *3-4 n.2).

Appellant argues that permitting this amendment had the prejudicial effect of

eliminating his alibi defense, because he lived with his girlfriend in July of

2015. (See Appellant’s Brief, at 22, 29-30). This issue merits no relief.

      We review a trial court’s decision to allow an amendment to a criminal

information for an abuse of discretion. See Commonwealth v. Small, 741

A.2d 666, 681 (Pa. 1999), cert. denied, 531 U.S. 829 (2000). Pennsylvania

Rule of Criminal Procedure 564 governs the amendment of a criminal

information.   It provides, in pertinent part: “The court may allow an

information to be amended, provided that the information as amended does

not charge offenses arising from a different set of events and that the

amended charges are not so materially different from the original charge that

the defendant would be unfairly prejudiced.” Pa.R.Crim.P. 564.

             . . . The purpose of this rule is to ensure that a defendant is
      fully apprised of the charges, and to avoid prejudice by prohibiting
      the last minute addition of alleged criminal acts of which the

                                      -5-
J-S48039-18


     defendant is uninformed. When a challenge is raised to an
     amended information, the salient inquiry is

                  [w]hether the crimes specified in the original . .
            . information involve the same basic elements and
            evolved out of the same factual situation as the crimes
            specified in the amended . . . information. If so, then
            the defendant is deemed to have been placed on
            notice regarding his alleged criminal conduct. If,
            however, the amended provision alleges a different
            set of events, or defenses to the amended crime are
            materially different from the elements or defenses to
            the crime originally charged, such that the defendant
            would be prejudiced by the change, then the
            amendment is not permitted.

                                  *    *    *

     . . . [P]rejudice in this context refers to charging a defendant with
     crimes arising out of a set of events unrelated to the conduct that
     served as the basis for the original charges. . . .

Commonwealth v. Samuel, 102 A.3d 1001, 1008-09 (Pa. Super. 2014),

appeal denied, 134 A.3d 56 (Pa. 2016) (citations and quotation marks

omitted).

     Absent a showing of prejudice, an amendment to an information is

proper even on the day of trial. See Commonwealth v. Page, 965 A.2d

1212, 1224 (Pa. Super. 2009), appeal denied, 74 A.3d 125 (Pa. 2013).

     Here, the dates in the information relating to the timeframe of

Appellant’s offenses were not substantially changed.       The Commonwealth

sought to amend the information because Appellant admitted that he resided

at M.E.’s residence in September of 2015, after he originally informed

authorities that he resided there in July of 2015.    (See Petition to Amend

Information, 4/03/17, at unnumbered pages 2-3; Appellant’s Petition for

                                      -6-
J-S48039-18



Special Relief, 3/31/17, at unnumbered page 2, ¶ 8; N.T. Trial, 4/03/17, at

39). The amendment did not change the crimes or the relevant pattern of

events; it simply extended the period of time in which the events occurred.

Therefore, upon review, we conclude that Appellant suffered no prejudice

because of the change. See Pa.R.Crim.P. 564; Samuel, supra at 1009.

Appellant’s first issue lacks merit.

       Appellant next argues the trial court erred by allowing one of the

Commonwealth’s witnesses, child and adolescent psychiatrist Dr. Andrew

Clark, to testify at trial by telephone.4        (See Appellant’s Brief, at 34-39).

Appellant contends that this mode of testimony violated his confrontation

clause rights. (See id. at 34-37). We agree.

       “Whether [an] [a]ppellant’s confrontation rights were violated is a

question of law; therefore, our standard of review is de novo and our scope of

review is plenary.” Commonwealth v. Akrie, 159 A.3d 982, 988 (Pa. Super.

2017) (citation and footnote omitted). “[T]he Sixth Amendment of the United

States Constitution provides that, ‘In all criminal prosecutions, the accused

shall enjoy the right . . . to be confronted with the witnesses against him[.]’

U.S. Const. Amend. VI.” Id. “This protection has been incorporated into the




____________________________________________


4 Dr. Clark testified that he treated M.E. in June 2016, when she was
hospitalized because she was distressed about testifying at an upcoming
hearing in this matter, and had concerns relating to her father’s serious health
condition. (See N.T. Trial, 4/04/17, at 87, 90, 96).


                                           -7-
J-S48039-18



Fourteenth Amendment and thus is applicable in state court prosecutions.”

Id. (citation omitted).

             [In Maryland v. Craig, 497 U.S. 836 (1990) the United
      States Supreme] Court explained that prior precedents
      interpreted the Confrontation Clause to guarantee a face-to-face
      meeting with witnesses at trial, which derived from both the literal
      reading of the Clause as well as its historical roots. Id. at 844.
      Craig nevertheless stated that this right is not absolute[.]. . .
      Craig determined that face-to-face confrontation is not “an
      indispensable element of the Sixth Amendment’s guarantee of the
      right to confront one’s accusers.” Id. at 849–50. Simultaneously,
      that requirement could not “easily be dispensed with.” Id. at 850.
      The State could justify its limitation “only where denial of such
      confrontation is necessary to further an important public
      policy and only where the reliability of the testimony is otherwise
      assured.” Id.

Commonwealth v. Tighe, 184 A.3d 560, 567 (Pa. Super. 2018) (one citation

omitted; emphasis added).

      Important concerns such as efficiency, security, convenience, and cost-

saving are not sufficient reasons to circumvent a defendant’s constitutional

right to confrontation.    See Commonwealth v. Atkinson, 987 A.2d 743,

750-51 (Pa. Super. 2009), appeal denied, 8 A.3d 340 (Pa. 2010) (finding

Commonwealth’s presentation of testimony using two-way videoconferencing

system violated appellant’s right to confrontation where no compelling policy

concern necessitated its use).

      Instantly, at trial, the Commonwealth advised that telephonic testimony

from Dr. Clark was necessary because he was the only psychiatrist on duty at

KidsPeace Hospital, and he was needed at that facility. (See N.T. Trial, at

4/04/17, at 58-61).       While we agree with the trial court that Dr. Clark’s


                                      -8-
J-S48039-18



treatment of at risk children is an important concern, the same can be said of

the work of nearly any medical professional. We therefore conclude that Dr.

Clark’s professional responsibilities did not rise to the level of an important

public policy consideration, and were not a sufficient reason to circumvent

Appellant’s constitutional right to confrontation. See Tighe, supra at 567;

Atkinson, supra at 750-51.      This conclusion, however, does not end our

analysis.

      Since we have determined that Appellant’s confrontation clause rights

were violated, we turn to whether this error was harmless.                 See

Commonwealth v. Brown, 139 A.3d 208, 219-20 (Pa. Super. 2016), aff’d,

185 A.3d 316 (Pa. 2018) (explaining that after finding of confrontation clause

violation, second step is to determine if violation was harmless).

      An appellate court will find harmless error where:

      (1) the error did not prejudice the defendant or the prejudice was
      de minimis;

      (2) the erroneously admitted evidence was merely cumulative of
      other untainted evidence which was substantially similar to the
      erroneously admitted evidence; or

      (3) the properly admitted and uncontradicted evidence of guilt
      was so overwhelming and the prejudicial effect of the error was
      so insignificant by comparison that the error could not have
      contributed to the verdict.

Commonwealth v. Brown, 185 A.3d 316, 330 (Pa. 2018) (citation omitted).

“The Commonwealth bears the burden of establishing harmlessness beyond a

reasonable doubt.” Id. (citation omitted).



                                     -9-
J-S48039-18



      Here, Dr. Clark’s testimony was very narrow in scope, limited to giving

sparse details about M.E.’s hospitalization, spanning only a few pages of the

voluminous notes of testimony from trial in this case.             (See N.T. Trial,

4/04/17, at 87-92, 95-98). Appellant was afforded the opportunity to, and

did, cross-examine him. (See id. at 97-98). After review, we find that any

prejudice caused by Dr. Clark’s testimony by telephone instead of in person

was de minimis.    Therefore, the error was harmless beyond a reasonable

doubt. Accordingly, Appellant’s second issue does not merit relief.

      Appellant next challenges the content of Dr. Clark’s testimony regarding

M.E.’s hospitalization, which he claims was unduly prejudicial, in violation of

Pennsylvania Rule of Evidence 403. (See Appellant’s Brief, at 39-44; see

also this Memorandum, supra at *7 n.4). Appellant concedes that Dr. Clark’s

testimony was relevant, but argues that its probative value was minimal, and

that it was highly prejudicial because it created sympathy for M.E. with the

jury. (See Appellant’s Brief, at 39-44). This issue merits no relief.

            In reviewing a trial court’s ruling on the admissibility of
      evidence, our standard of review is one of deference. It is firmly
      established, questions concerning the admissibility of evidence lie
      within the sound discretion of the trial court, and [a reviewing
      court] will not reverse the court’s decision on such a question
      absent clear abuse of discretion.

Commonwealth v. Sweitzer, 177 A.3d 253, 260–61 (Pa. Super. 2017)

(citation and quotation mark omitted).

      “Relevance    is   the   threshold     for   admissibility    of   evidence.”

Commonwealth v. McCarthy, 180 A.3d 368, 377 (Pa. Super. 2018) (citation


                                    - 10 -
J-S48039-18



omitted). However, “[t]he court may exclude relevant evidence if its probative

value is outweighed by a danger of one or more of the following: unfair

prejudice . . . .” Pa.R.E. 403. ‘“Unfair prejudice’ means a tendency to suggest

decision on an improper basis or to divert the jury’s attention away from its

duty of weighing the evidence impartially.” Id., at cmt.

      . . . [E]vidence will not be prohibited merely because it is harmful
      to the defendant. [E]xclusion is limited to evidence so prejudicial
      that it would inflame the jury to make a decision based on
      something other than the legal propositions relevant to the case.
      . . . This Court has stated that it is not required to sanitize the
      trial to eliminate all unpleasant facts from the jury’s consideration
      where those facts are relevant to the issues at hand[.]

McCarthy, supra at 377 (citations omitted).

      Here, the trial court noted that evidence regarding M.E.’s hospitalization

for fear of testifying in front of Appellant was relevant to determining whether

the rape occurred. (See Trial Ct. Op., 12/08/17, at 28-29). It determined

that Dr. Clark’s testimony was not unduly prejudicial, explaining:

      [I]t is not Dr. Clark’s testimony that would cause an emotional
      reaction, but rather it is the characteristics of M.E., the victim,
      that increase the likelihood of an emotional reaction in the jurors.
      Dr. Clark’s testimony does not create any more sympathy than
      that which already exists in cases of sexual assault against a child.
      Because a victim is inherently sympathetic is not a sufficient
      reason to exclude evidence that supports the Commonwealth’s
      case in defense of that victim. . . .

(Id. at 29; see id. at 30).

      We agree, and find that the challenged testimony was not “so prejudicial

that it would inflame the jury to make a decision based on something other

than the legal propositions relevant to the case.” McCarthy, supra at 377


                                     - 11 -
J-S48039-18



(citation omitted); see also Commonwealth v. Pickford, 536 A.2d 1348,

1351 (Pa. Super. 1987) (rejecting appellant’s claim that he was unduly

prejudiced by testimony that, following rape, victim moved out of her

apartment for several days, was frightened to be alone, had difficulty sleeping

and eating, and would wake during night screaming). Therefore, we discern

no clear abuse of discretion in the court’s admission of Dr. Clark’s testimony.

See Sweitzer, supra at 260–61. Accordingly, Appellant’s third issue merits

no relief.

      In his final issue, Appellant challenges the weight of the evidence,

arguing that M.E.’s testimony was uncorroborated by other evidence,

inconsistent, and not worthy of belief.        (See Appellant’s Brief, at 44-51).

Appellant also claims that M.E.’s eight-month delay in reporting the rape

allegations diminishes the credibility of her testimony, which was outweighed

by Appellant’s credible testimony that the incidents did not occur. (See id. at

51). This issue merits no relief.

                   The essence of appellate review for a weight
             claim appears to lie in ensuring that the trial court’s
             decision has record support. Where the record
             adequately supports the trial court, the trial court has
             acted within the limits of its discretion.

                                *    *    *

                    A motion for a new trial based on a claim that
             the verdict is against the weight of the evidence is
             addressed to the discretion of the trial court. A new
             trial should not be granted because of a mere conflict
             in the testimony or because the judge on the same
             facts would have arrived at a different conclusion.

                                      - 12 -
J-S48039-18


            Rather, the role of the trial judge is to determine that
            notwithstanding all the facts, certain facts are so
            clearly of greater weight that to ignore them or to give
            them equal weight with all the facts is to deny justice.

                               *    *      *

            An appellate court’s standard of review when
            presented with a weight of the evidence claim is
            distinct from the standard of review applied by the
            trial court. Appellate review of a weight claim is a
            review of the exercise of discretion, not of the
            underlying question of whether the verdict is against
            the weight of the evidence.

           In order for an appellant to prevail on a challenge to the
      weight of the evidence, the evidence must be so tenuous, vague
      and uncertain that the verdict shocks the conscience of the court.

      . . . [I]n passing upon the credibility of a single eyewitness, the
      jury is free to believe all, part, or none of the witness’s testimony.

Commonwealth v. Rodriguez, 174 A.3d 1130, 1139-40 (Pa. Super. 2017),

appeal denied, 186 A.3d 941 (Pa. 2018) (citations omitted).

      Instantly, with regard to Appellant’s argument based on lack of

corroboration, it is well settled that “[i]n the case of sexual offenses, the

testimony of the victim alone is sufficient to convict, and medical evidence is

not required if the fact finder believes the victim.” Commonwealth v. Jette,

818 A.2d 533, 534 (Pa. Super. 2003), appeal denied, 833 A.2d 141 (Pa. 2003)

(citation omitted); see also 18 Pa.C.S.A. § 3106 (providing that testimony of

complainant need not be corroborated in sexual offense prosecutions).

      Additionally, at trial, Dr. Marla Farrell, the pediatrician who performed a

medical examination of M.E., testified that although the examination lacked

signs of trauma, “most genital exams of children who have been subjected to

                                        - 13 -
J-S48039-18



abuse or assault are normal.” (N.T. Trial, 4/03/17, at 153). She explained

that this area of a child’s body “has special characteristics that make it very

easy for any trauma that would have occurred to heal very quickly.” (Id.).

Dr. Farrell also referenced the eight-month timeframe that had passed

between the abuse and the examination as a reason for the lack of signs of

trauma. (See id. at 152). She explained that, “most times children who have

been traumatized have a difficult time disclosing and there is a lag between

the time the event happens and the time [of the exam.]” (Id. at 153).

      With regard to any inconsistencies in M.E.’s description of the abuse, Jill

Geissinger, a supervisor at Carbon County Children and Youth, testified that a

child typically does not recount an event in exactly the same way, each time

they tell it. (See N.T. Trial, 4/04/17, at 182-83, 187). Usually, “a child will

say very limited disclosure and . . . slowly as they get more comfortable, as

they go through therapy, as time wears on, they recall more details[.]” (Id.

at 183).

      The trial court, after observing all of the witnesses and hearing the

testimony, determined that the jury’s decision to credit the testimony of M.E.

over that of Appellant comported with justice, and that the evidence fully

supported its guilty verdict. (See Trial Ct. Op., 12/08/17, at 16-17, 23). Upon

review of the record, we agree, and conclude that the court did not abuse its

discretion in denying Appellant’s weight claim.      See Rodriguez, supra at

1139-40. Appellant’s final issue merits no relief.

      Judgment of sentence affirmed.

                                     - 14 -
J-S48039-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/18




                          - 15 -